DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 20100171794 (“Miyata”) in view of U.S. Patent Pub. 2007/0070102 (“Takata”).
Claim 1
Miyata discloses a liquid discharge head comprising: a recording element substrate including a discharge port configured to discharge a liquid (Fig. 6, discharge port 21); a channel member configured to support the recording element substrate and supply the recording element substrate with the liquid (channel member 10); an electric wiring board placed on the channel member in such a manner that the electric wiring board extends in a longitudinal direction of the liquid discharge head, the electric wiring board being configured to supply the recording element substrate with power (Fig. 6, paragraph [0045]); and a plate-like protective member directly or indirectly fixed to the channel member to cover the electric wiring board (Fig. 2, member 513), wherein in a case where a direction in which the recording element substrate is viewed from the channel member is defined as downward, the protective member includes a first bent portion configured to be bent in a transverse direction of the liquid discharge head, the first bent portion being located at a position that is above an upper end of the channel member and below a midpoint of a line segment connecting the upper end of the channel member and an upper end of the protective member (Fig. 2, see insert below, first bend).
Miyata does not appear to explicitly disclose wherein the liquid discharge head is a page-wide liquid discharge head in which a plurality of the recording element substrates is arrayed.
Takata discloses a similar printhead incorporating a flexible wiring cable used in a page width liquid discharge head (paragraph [0129], Figs 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the liquid discharge head is a page-wide liquid discharge head in which a plurality of the recording element substrates is arrayed, as disclosed by Takata, into the device of Miyata, for the purpose of providing high speed printing capability (Takata, paragraph [0009]).

    PNG
    media_image1.png
    781
    738
    media_image1.png
    Greyscale


Claim 2
Miyata in view of Takata discloses the liquid discharge head according to claim 1, further comprising: a second bent portion configured to be bent in the transverse direction of the liquid discharge head, the second bent portion being located at a position above the midpoint of the protective member (Fig. 2, see insert above).  

Claim 3
Miyata in view of Takata discloses the liquid discharge head according to claim 1, wherein a reinforcing portion having a rigidity higher than that of the protective member is provided at an upper portion of the protective member (Miyata, Fig. 2, reinforcing portion 514, paragraph [0060]).  

Claim 4
Miyata in view of Takata discloses the liquid discharge head according to claim 3, wherein the reinforcing portion includes a bent portion configured to be bent in the transverse direction of the liquid discharge head (Miyata, Fig. 2).  

Claim 5
Miyata in view of Takata discloses the liquid discharge head according to claim 2, wherein at least the first bent portion as one of the first bent portion and the second bent portion is provided in a continuous manner in the longitudinal direction (Miyata, Fig. 2).    

Claim 7
Miyata in view of Takata discloses the liquid discharge head according to claim 2, wherein at least the first bent portion as one of the first bent portion and the second bent portion is provided in a range from one end in the longitudinal direction of the protective member to another end of the protective member (Miyata, Figs 2 and 6).  

Claim 8
Miyata in view of Takata discloses the liquid discharge head according to claim 2, wherein at least the first bent portion as one of the first bent portion and the second bent portion is provided in at least a partial area in the longitudinal direction of the protective member (Miyata, Fig. 2).  

Claim 9
Miyata in view of Takata discloses the liquid discharge head according to claim 2, wherein the first bent portion and the second bent portion are bent toward one of an inside or an outside of the liquid discharge head (Miyata, Fig. 2).  

Claim 10
Miyata in view of Takata discloses the liquid discharge head according to claim 1, wherein the protective member is joined with the channel member (Miyata, Fig. 6).  

Claim 11
Miyata in view of Takata discloses the liquid discharge head according to claim 1, further comprising: a fixing member arranged on a surface side of the channel member that supports the recording element substrate, wherein the fixing member and the protective member are fixed together (Miyata, Fig. 2, fixing members 517).  

Claim 12
Miyata in view of Takata discloses the liquid discharge head according to claim 11, wherein linear expansion coefficients of the protective member and the fixing member are greater or less than a linear expansion coefficient of the channel member (Miyata, paragraph [0052], different coefficients disclosed).  

Claim 13
Miyata in view of Takata discloses the liquid discharge head according to claim 3, further comprising: support members fixed to both ends in the longitudinal direction of the channel member to connect to an outside of the liquid discharge head, wherein the support members are fixed to one of the protective member and the reinforcing portion in such a manner that the support members are movable relatively to one of the protective member and the reinforcing portion in the longitudinal direction (Miyata,  Fig. 3, paragraph [0052]).  

Claim 14
Miyata in view of Takata discloses the liquid discharge head according to claim 1, wherein the protective members have electrical conductivity (Miyata, Fig. 6, paragraph [0073]), wiring 410 is electrically conductive).  

Claim 15
Miyata in view of Takata discloses the liquid discharge head according to claim 1, wherein the recording element substrate includes a heater configured to heat and discharge the liquid (Miyata, paragraph [0094]).  

Claim 17
Miyata in view of Takata discloses the liquid discharge head according to claim 1, wherein the plurality of recording element substrates is linearly arranged in the longitudinal direction of the liquid discharge head (Miyata, Fig. 5).  
Claim 18
Miyata in view of Takata discloses the liquid discharge head according to claim 1.
Miyata in view of Takata does not appear to explicitly disclose wherein a distance from the recording element substrate located at one end in the longitudinal direction to the recording element substrate located at another end is greater than or equal to 297 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a length of recording element substrate total width of 297 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the page wide width of the recording element substrates for the purpose of accommodating a standard A4 sheet width size.  

Claim 19
Miyata in view of Takata discloses the liquid discharge head according to claim 1, 
Miyata in view of Takata does not appear to explicitly disclose wherein a distance from the recording element substrate located at one end in the longitudinal direction to the recording element substrate at another end is greater than or equal to 728 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a length of recording element substrate total width of 728 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the page wide width of the recording element substrates for the purpose of accommodating a standard poster width size.  

Claim 20
Miyata in view of Takata discloses the liquid discharge head according to claim 1, wherein the recording element substrate includes an energy generating element configured to generate energy for discharging a liquid (Miyata, Fig. 6, recording element substrate 300), and a pressure chamber including the energy generating element (Miyata, pressure chamber 12), and wherein a liquid contained in the pressure chamber is circulated in a space between the pressure chamber and an outside (Miyata, Fig. 6, nozzle space between pressure chamber and outside of device).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 20100171794 (“Miyata”) in view of U.S. Patent Pub. 2007/0070102 (“Takata”), further in view of U.S. Patent Pub. 2008/0074790 (“Kobayashi”).
Claim 6
Miyata in view of Takata discloses the liquid discharge head according to claim 2.
Miyata in view of Takata does not appear to explicitly disclose wherein at least the first bent portion as one of the first bent portion and the second bent portion is provided intermittently in the longitudinal direction.  
	Kobayashi discloses a similar liquid discharge head including a protecting portion for a flexible wiring cable which is open and jointed (Fig. 2, paragraph [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein at least the first bent portion as one of the first bent portion and the second bent portion is provided intermittently in the longitudinal direction, as disclosed by Kobayashi, into the device of Miyata in view of Takata, for the purpose of guiding the wiring through a body frame (Kobayashi, paragraph [0029]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 20100171794 (“Miyata”) in view of U.S. Patent Pub. 2007/0070102 (“Takata”), further in view of U.S. Patent Pub. 2015/0079214 (“Shi”).
Claim 16
Miyata in view of Takata discloses the liquid discharge head according to claim 1.
Miyata in view of Takata does not appear to explicitly disclose wherein the plurality of recording element substrates is arranged in a staggered manner in the longitudinal direction of the liquid discharge head.  
Shi discloses a printer incorporating page wide printing including recording element substrates which are arranged in a staggered manner (paragraph [0012], Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the plurality of recording element substrates is arranged in a staggered manner in the longitudinal direction of the liquid discharge head, as disclosed by Shi, into the device of Miyata in view of Takata, for the purpose of providing an overlapping print region (Shi, paragraph [0012]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853